Citation Nr: 0310765	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  00-21 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from June to July 
1972 and from May 1973 to July 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which denied the veteran entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  

In December 2002, the veteran appeared at the RO and provided 
testimony via a video conference hearing with the undersigned 
Veterans Law Judge.  A transcript of the veteran's testimony 
has been associated with his claims file.  


FINDINGS OF FACT

1.  Service connection has been granted for bilateral hearing 
loss, rated 80 percent disabling; and, tinnitus, rated 
10 percent disabling.  The combined rating is 80 percent.

2.  The veteran has a seventh grade education and work 
experience as a laborer.

3.  The veteran's service-connected disorders of bilateral 
hearing loss and tinnitus, alone, do not preclude him from 
securing or following substantially gainful employment 
consistent with his education and occupational experience.




CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000.

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
has provided the veteran and his representative copies of the 
appeal rating decision dated in May 2000, an August 2000 
statement of the case, as well as supplemental statements of 
the case, dated on October 2000 and March 2002.  These 
documents, collectively, provide notice of the law and 
governing regulations, the evidence needed to support a claim 
for a TDIU and the reasons for the determination made 
regarding the veteran's claim.  Additionally, the RO provided 
a letter to the veteran in July 2001, which informed him of 
the VCAA, the information and evidence needed to establish 
entitlement to the benefits sought, VA's effort to obtain 
evidence on his behalf, and the information and evidence 
required from him to substantiate his claim.  Lastly, the 
record discloses that VA has also met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Most notably, the veteran's VA clinical records have 
been associated with his claims file and the veteran has been 
provided the opportunity to present testimony at a personal 
hearing on appeal and has done so.  In this case, the Board 
finds that VA had done everything reasonably possible to 
assist the veteran.  There is no evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  Therefore, under 
the circumstances, VA has satisfied both its duty to notify 
and assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background.

The veteran's DD Form-214, Report of Separation from Active 
Duty, shows that his military occupational specialty in 
service was "supply man."  It was noted that in civilian 
occupations this is analogous to a stock clerk.  

VA clinical records include a report of the veteran's VA 
hospitalization beginning in April 1990 for a reported 
history of long-standing alcohol abuse and multiple 
admissions for both suicidal ideations and alcohol abuse.  
During the course of this hospitalization, the veteran was 
placed on an addiction treatment unit, started on 
medications, and provided symptomatic and supportive therapy.  
At discharge, his prognosis was assessed as fair to poor.  
Further, it was indicated that he was competent for VA 
purposes and able to resume any kind of work, including heavy 
manual labor.

In December 1992, the Social Security Administration awarded 
the veteran disability insurance benefits and eligibility for 
supplemental security income retroactive to March 1990 based 
on a finding that he has severe impairment stemming from his 
general subaverage intellectual functioning, a psychotic 
disorder with paranoid thinking and suicidal attempts, 
alcohol and drug dependency, and bilateral glaucoma, with 
significantly limited visual acuity of the left eye and 
severely decreased visual field.

In a letter dated in late May 1996, a private physician 
reported that he had examined the veteran in April 1996, and 
found that he had a sensorineural hearing loss for which he 
would greatly benefit from bilateral hearing aids.  
  
Service connection for a left ear hearing loss was 
established by an RO rating action dated in May 1996.  This 
disorder was rated noncompensably disabling effective from 
May 1996.

On a VA audiological evaluation in October 1996, the veteran 
reported that he had noted gradually progressing bilateral 
hearing loss over the past 10 years.  He also noted the onset 
of constant severe ringing tinnitus around 1973, but had no 
progression in this disorder.  The veteran was provided an 
audiological evaluation and found to have mild sensorineural 
loss through 2,000 hertz, sloping to moderately severe to 
severe levels in the region of 3,000 to 8,000 hertz in the 
right ear.  For the left ear, the veteran was found to have 
moderate sensorineural hearing loss through 2,000 hertz, 
sloping to moderately severe to severe levels in the region 
of 3,000 to 8,000 hertz.  His speech discrimination was noted 
to be excellent at elevated levels.  It was recommended that 
the veteran be advised to use ear protection and to have 
annual hearing checks. 

An RO rating decision in October 1996 granted the veteran 
service connection for tinnitus, rated 10 percent disabling, 
effective from May 1996, as well as service connection for 
bilateral hearing loss, also effective from May 1996.  The 
veteran's tinnitus was rated as 10 percent disabling, and his 
bilateral hearing loss as noncompensably disabling.  

The veteran was provided a psychological evaluation in August 
1998.  At that time, it was noted the veteran was currently 
attending a day treatment program on a daily basis and had 
successfully completed a substance abuse treatment program 
approximately one month earlier.  The veteran admitted, 
however, to continued abuse of alcohol that month.  It was 
noted that the veteran reported that he had left school in 
the eighth grade and entered the Army in 1969.  Upon 
discharge from the Army, the veteran married and worked as a 
flat screen printer for eight years.  He was then divorced in 
1980 and reported that, at this time, he went "crazy" and 
lived on the streets.  The veteran had difficulties recalling 
much of his life on the street, but did state that he 
attempted suicide twice during this time.  The veteran was 
reportedly also convicted of armed robbery and was in prison 
for six years.  He eventually went to live at a mission and 
worked there for four years and is now currently married 
since 1988.  Following psychological testing, it was 
concluded that the veteran was functioning in a mentally 
retarded range of intellectual functioning, which was noted 
to be lower than expected given his verbal/conversational 
abilities.  A VA progress note in September 1998 records that 
the veteran reported that he was doing well and staying sober 
and attending a day treatment program on a regular basis.  
Following a mental status examination, the veteran's 
psychiatric status was noted to be stable base line.  His 
examining physician noted that the veteran was requesting 
documentation of his unemployment status and stated for the 
record that the veteran is unemployable indefinitely.  

The veteran was seen at a VA audiological clinic in June 1999 
with a report that he had noted an advanced hearing loss, 
bilaterally, that had progressed since his last evaluation.  
On an audiological evaluation in August 1999, it was noted 
that the veteran's results revealed moderate sensorineural 
hearing loss through 2,000 hertz, with moderate severe loss 
at 3,000 hertz, sloping to severe levels at higher 
frequencies in the right ear.  For the left ear, the 
veteran's results indicated severe sensorineural hearing loss 
through 3,000 hertz with profound loss in higher frequencies.  
It was noted that the veteran's word recognition was poor, 
poorer for the right ear.  The examiner noted that the 
veteran's word recognition scores were significantly 
decreased from those obtained in 1997 and that there had been 
also a significant decrease in the veteran's sensitivity and 
hearing for both the right and left ear.

The disability evaluation for the veteran's bilateral hearing 
loss was increased from noncompensable to 80 percent 
disabling by an RO rating decision dated in September 1999.   

VA clinical progress notes show that the veteran received VA 
occupational therapy between January and April 2000. 

In a note dated in August 2000, a VA staff psychiatrist 
reported that the veteran is unemployable permanently.  In a 
subsequent note dated in August of 2001, the same 
psychiatrist stated that the veteran was being followed at 
the VA for treatment of chronic depression, alcohol 
dependence, hypertension, glaucoma, and a history of 
histoplasmosis of the right eye.  He further reported that 
the veteran is service connected for impaired hearing and 
tinnitus.  He lastly stated that the veteran was unemployable 
due to the chronic depression and multiple medical problems.

At a personal hearing on appeal in December 2002, the veteran 
testified as to his past employment between 1983 and 1986.  
He stated that his employment was terminated because "I get 
angry real bad and I don't get along with people."  He 
further testified that since 1987 he has been unemployed but 
has been a "runner for the free clinic" at the VA medical 
center as part of his incentive therapy.  He said he acts in 
this capacity for 4 hours a day, 5 days a week, and that it 
keeps him busy.  Lastly, the veteran testified that his VA 
psychiatrist said that he was unemployable as a result of his 
multiple medical conditions combined, to include his ears, 
eyes, high blood pressure, and problems controlling his 
anger.  



Analysis.

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).  

The veteran is presently service connected for bilateral 
hearing loss, rated 80 percent disabling and tinnitus, rated 
10 percent disabling.  The veteran's combined schedular 
rating is 80 percent.  38 C.F.R. § 4.25 (2002).  The Board 
notes that the schedular criteria of 38 C.F.R. § 4.16(a) have 
been met.  Thus, the issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal 
which permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the veteran 
to prevail in his claim for a total compensation rating based 
on individual unemployability, the record must reflect 
circumstances, apart from nonservice-connected conditions, 
that place him in a different position than other veterans 
who meet the basic schedular criteria.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating, in itself, is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the veteran, in 
light of his service-connected disorders, is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

Here, the record shows that the veteran has a seventh grade 
education.  He has occupational experience as a stock clerk 
and as a laborer.  He last worked in 1990.  

The Board notes that the veteran is currently unemployed.  
However, lack of employment is not conclusive evidence of 
unemployability.  The record shows that the veteran has two 
service-connected disabilities, which are rated as 80 percent 
combined.  As such, he obviously has industrial impairment 
due to each service-connected disability.  However, he also 
has a myriad of other disabilities, to include chronic 
depression and alcohol dependence.  

In order for entitlement to a TDIU to be warranted, the 
record must show that the veteran's service-connected hearing 
loss and tinnitus, alone and apart from nonservice-connected 
disabilities, preclude him from securing or following a 
substantially gainful occupation.  The Board finds that this 
is not the case here.  

Although the veteran essentially contends that he is unable 
to work because of his service-connected disabilities, the 
medical evidence in its entirety does not support this 
contention.  The veteran testified in December 2002 that he 
was informed by VA treating physicians that he was 
unemployable as a result of a number of medical problems.  He 
did not identify his service-connected hearing problem as the 
sole cause of his inability to work.  It is also noteworthy 
that his treating VA psychiatrist in his August 2001 progress 
note similarly attributed his unemployability to all his 
disabilities, service connected and nonservice connected.  
This physician did not identify the veteran's service-
connected disability as the sole, or even primary, cause of 
his inability to work, nor were his service-connected 
disabilities a factor in his award of Social Security 
Administration disability benefits in December 1992.  

It is also noteworthy that the veteran's award of Social 
Security Administration disability benefits was made several 
years prior to the veteran's award of a compensable rating 
for his bilateral hearing loss.  Therefore, even if the 
veteran was, at least at that time, unable to work, the 
record does not show that he was precluded from securing or 
following a substantial gainful occupation solely due to his 
service-connected disabilities.  Rather, his nonservice-
connected disabilities clearly play a role in his 
unemployability status.  

While the veteran's service-connected hearing disabilities 
combine to produce significant hearing loss and a reported 
significant increase in his communicative difficulties, the 
records contains no opinion by a qualified professional that 
gainful employment is precluded solely by service-connected 
disabilities.  To the extent to which he is limited by the 
service-connected disabilities, such limitations are 
contemplated and being compensated by the 80 percent combined 
disability rating currently assigned for his conditions.  

Therefore, the Board finds that entitlement to a TDIU must be 
denied.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

